Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 1 of 27 Page ID #:1




  1
      THE TU FIRM, APLC
      HOANG HUY TU, ESQ.
  2   ttflawyers@gmail.com
  3   CA Bar # 200842
      Walter Emil Teague III, Esq.
  4   walterteague@thetufirm.com
  5   CA Bar #68548
      10810 Warner Avenue, #12
  6
      Fountain Valley, CA 92708
  7   Tel.: (714) 636-6030
      Fax.: (714) 363-6048
  8
  9   Attorneys for Plaintiffs
 10
 11
                          UNITED STATES DISTRICT COURT
 12
                         CENTRAL DISTRICT OF CALIFORNIA
 13
 14
 15
 16   CARDIFF PRESTIGE PROPERTY,
      INCORPORATED, a California
 17   corporation, FIRST PREMIER X,                 Case No.:
 18   LLC, a California limited liability
      company, LITTLE SAIGON                        CLASS ACTION COMPLAINT
 19
      CHAMBER OF COMMERCE, LLC,
 20   a California limited liability company,       JURY TRIAL REQUESTED
      VIETNAMESE AMERICAN
 21
      CULTURE AND EDUCATION
 22   FOUNDATION (“VACEF”), a
 23   California corporation,

 24                PLAINTIFFS,
 25
      vs.
 26
 27   THE PEOPLE’S REPUBLIC OF
      CHINA; NATIONAL HEALTH
 28
 29                                             1
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 2 of 27 Page ID #:2




  1
      COMMISSION OF THE REPUBLIC
      OF CHINA; MINISTRY OF
  2   EMERGENCY MANAGEMENT OF
  3   THE PEOPLE’S REPUBLIC OF CHINA;
      MINISTRY OF COMMUNITY AFFAIRS
  4   OF THE PEOPLE’S REPUBLIC OF
  5   CHINA; THE PEOPLE’S GOVERNMENT
      OF HUBEI PROVINCE; AND THE
  6
      PEOPLE’S GOVERNMENT OF
  7   THE CITY OF WUHAN, CHINA.
  8
                          DEFENDANTS.
  9
 10
 11
 12   CARDIFF PRESTIGE PROPERTY, INCORPORATED, a California corporation,
 13   FIRST PREMIER X, LLC, a California limited liability company, LITTLE
 14   SAIGON CHAMBER OF COMMERCE, LLC, a California limited liability
 15   company, VIETNAMESE AMERICAN CULTURE AND EDUCATION
 16   FOUNDATION (“VACEF”), a California corporation, (collectively, “Named
 17   Plaintiffs”), on behalf of themselves and on behalf of all those similarly situated,
 18   by and through their undersigned counsel, THE TU FIRM, APLC, hereby bring
 19   this class action against the People’s Republic of China (“the PRC”); National
 20   Health Commission of the People’s Republic of China; Ministry of Emergency
 21   Management of the People’s Republic of China; Ministry of Civil Affairs of the
 22   People’s Republic of China; The People’s Government of Hubei Province; and the
 23   People’s Government of the City of Wuhan, China (collectively the “Defendants”),
 24   for damages and other relief, and hereby allege as follows:
 25   /////
 26   /////
 27   /////
 28   /////
 29                                             2
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 3 of 27 Page ID #:3




  1                                    INTRODUCTION
  2
  3   1.    This class action complaint is brought by the Named Plaintiffs, which
  4   consist of “small businesses” in the United States, including the State of California,
  5   and as defined by the U.S. Small Business Administration, for monetary and
  6   related damages sustained as a result of the coronavirus pandemic, against the
  7   Defendants, the PRC and its various government entities, which handled and
  8   managed the response to the discovery of the coronavirus, and, upon information
  9   and belief, engaged in a cover-up of the coronavirus pandemic in China generally,
 10   and within Hubei Province and the City of Wuhan, thereby causing and/or
 11   contributing to the subsequent spread of the coronavirus all over the world,
 12   including to the United States of America (“US”) and the State of California.
 13   2.    The PRC is the world’s most populated country with over 1.3 Billion people.
 14   The PRC is also the world’s second largest economy. As a result, the PRC has
 15   substantial economic and trading relationships with almost every country in the
 16   world, including the US.
 17   3.    In 2019, the US trade with the PRC was approximately $555 Billion.
 18   4.    In 2018, approximately 3 Million tourists visited the US from the PRC. In
 19   that same year, approximately 2 Million US tourists visited the PRC.
 20   5.     The extensive business, trade and tourism relationships between the PRC
 21   and the US require honesty, accurate disclosure and transparency between the two
 22   counties, especially on any health issue or condition, which can cause a pandemic.
 23   6.    The world, including the US and the State of California, has been devastated
 24   in recent months by the new strain of the coronavirus, more commonly known as
 25   COVID-19, and the mutations that have occurred with this “new” virus.
 26   7.    Upon information and belief, this “new” coronavirus began in Wuhan,
 27   Hubei Province, China on or about November 17, 2019, and subsequently spread
 28   throughout the world, including to the US and the State of California. Reported
 29                                             3
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 4 of 27 Page ID #:4




  1   information suggests that the first case occurred in the Human Wholesale Market,
  2   in Wuhan, China. Therefore, the virus has zoonotic origin.
  3   8.    Shortly after November 17, 2019, the PRC and the other Defendants knew,
  4   or should have known, that COVID-19 was a “new” dangerous, contagious, and
  5   deadly virus because many Chinese citizens who contracted the virus were getting
  6   very sick, and some were dying. Moreover, DNA samples taken from these very
  7   sick and dying people confirmed that this was a “new” virus for which there was
  8   no vaccine or cure.
  9   9.    Shortly after November 17, 2019, the PRC and the other Defendants
 10   received credible scientific evidence confirming that this “new” virus, which first
 11   emerged in Wuhan, China was very contagious, deadly and capable of causing a
 12   pandemic.
 13   10.   Upon receiving this disturbing scientific evidence and data, the PRC and the
 14   other Defendants had a responsibility to its own citizens, the World Health
 15   Organization (‘WHO’), and the international community, including the citizens
 16   and businesses of the US and those in the State of California, to immediately
 17   disclose this evidence.
 18   11.   Instead of disclosing this evidence, the PRC and the other Defendants
 19   engaged in a campaign of misinformation and lies. Upon information and belief,
 20   they engaged in a campaign of intimidating and arresting any Chinese doctors,
 21   scientists, attorneys and/or reporters who tried to alert the public about this
 22   dangerous “new” coronavirus.
 23   12.   As a result of the actions and inactions of the PRC and the other Defendants,
 24   the international community, including the named Plaintiffs, did not know about
 25   the severity and dangers of this “new” virus.
 26   13.   When the coronavirus reached the US it quickly led to an unprecedented
 27   health crisis. This virus has infected many thousands of Americans, though it is
 28   suspected that there are exponentially more Americans unknowingly carrying the
 29                                              4
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 5 of 27 Page ID #:5




  1   virus, and has made many of those Americans very sick. As of April 6, 2020, over
  2   330,891 people in the US have been infected with this new coronavirus, and over
  3   1,342,775 in the world have been infected. Significantly, this virus is so contagious
  4   it took several weeks for the first 100,000 cases (most of which were in China) to
  5   occur; the next 100,000 global cases occurred in the following 12 days; and it took
  6   just 3 days for the documented cases to go from 200,000 to 300,000 cases.
  7   14.   The conduct and misconduct of the Defendants has caused substantial
  8   monetary and related damages to the Named Plaintiffs and Class Members. These
  9   damages exceed hundreds of billions of dollars, and such damages will only
 10   increase in the future because many of these small businesses have been ordered
 11   closed or are working at reduced capacity. The Defendants’ conduct and
 12   misconduct has caused and will continue to cause the named Plaintiffs and Class
 13   Members, to suffer, among other things, reduced revenues, reduced profits and/or
 14   the closure of many US “small businesses.”
 15
 16                                      PARTIES
 17
 18   15.   Plaintiff CARDIFF PRESTIGE PROPERTY, INCORPORATED, is a
 19   California corporation, which operates a “small business” real estate investor in
 20   California. Currently this company is closed because of the coronavirus pandemic.
 21   16.   Plaintiff FIRST PREMIER X, LLC, a California limited liability
 22   company, operates a “small business” that manages commercial real estate in
 23   California. Currently this company’s business is closed because of the coronavirus.
 24   17.   Plaintiff LITTLE SAIGON CHAMBER OF COMMERCE, LLC,
 25   a California limited liability company, which is a advocate and representative of
 26   “small business.” Currently, this company is experiencing a substantial reduction
 27   in income and profits because of the coronavirus.
 28   18.   Plaintiff VIETNAMESE AMERICAN CULTURE AND EDUCATION
 29                                             5
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 6 of 27 Page ID #:6




  1   FOUNDATION (“VACEF”), is a California corporation, which is a “small
  2   business” that provides funds to various charitable organizations. Currently, this
  3   company is experiencing a substantial reduction in income and profits because of
  4   the coronavirus.
  5   19.   Plaintiff Class Members are all “small businesses” in the United States
  6   which are similarly situated to Named Plaintiffs. According to the United States
  7   Small Business Administration (“SBA”) these “small businesses” number over 32
  8   Million businesses, which each have fewer than 500 employees. Moreover, in the
  9   State of California there are over 177,000 small businesses alone.
 10   20.   The People’s Republic of China (“the PRC”) is a foreign nation.
 11   21.   The National Health Commission of the People’s Republic of China is the
 12   administrative government body and executive department under the PRC which is
 13   responsible for monitoring and formulating health policies in Mainland China.
 14   22.   The Ministry of Emergency Management of the People’s Republic of China
 15   is the administrative government body that coordinates emergency management,
 16   including health issues, within the PRC.
 17   23.   The Ministry of Civil Affairs of the People’s Republic of China is the
 18   administrative government body responsible for social and administrative affairs.
 19   24.   The People’s Government of Hubei Province (“Hubei Province”) is a
 20   foreign province and administrative head of Hubei Province in the PRC.
 21   25.   The People’s Government of City of Wuhan, China (“Wuhan”) is a foreign
 22   city and administrative head of the City of Wuhan, China.
 23
 24                      JURISDICTION AND VENUE
 25
 26   26.   This Court has subject matter jurisdiction over this class action pursuant to
 27   the Class Action Fairness Act of 2005 (CAFA) and 28 U.S.C. § 1332(d). The
 28   matter in controversy, exclusive of interest and costs, exceeds the sum or value of
 29                                              6
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 7 of 27 Page ID #:7




  1   $5,000,000; there exists minimal diversity between parties; and there are over 32
  2   Million US “small businesses” which are putative class members.
  3   27.   This Court further has jurisdiction under the Foreign Sovereign Immunities
  4   Act (FSIA) of 1976, 28 U.S.C. §§ 1602 et seq., and particularly the exceptions of §
  5   1605(a) (2) (for acts outside the territory of the United States in connection with a
  6   commercial activity of the Defendants, that cause a direct effect in the United
  7   States), and § 1605(a) (5) (for money damages for loss of property, occurring in
  8   the United States and caused by the tortious acts or omissions of Defendants, or of
  9   any official or employee of Defendants while acting within the scope of his office
 10   or employment).
 11   28.   There is exception to jurisdiction under the FSIA for “discretionary acts”
 12   because the Defendants have acted clearly contrary to the precepts of humanity,
 13   transparency, and/or their conduct is prohibited by the internal laws of the PRC
 14   and its provincial and municipal governments. Moreover, on March 19, 2020 the
 15   PRC admitted that the Wuhan police acted improperly when they intimidated and
 16   forced Dr. Li Wenliang, who was a whistle blower that exposed the existence and
 17   dangers of this “new” virus, to sign a false statement. This coerced false statement
 18   in effect had Dr. Wenliang deny that a “new” virus had been discovered and was
 19   killing people in China. Then, the Defendants used this false statement to mislead
 20   the international community, including the US, regarding the seriousness of this
 21   “new” virus and the immense catastrophe that it could cause to countries, people
 22   and businesses all over the world.
 23   29.   This Court has personal jurisdiction over the Defendants because they have
 24   caused tortious harm to the Named Plaintiffs and Class Members, throughout the
 25   United States, and in this District, and have sufficient contacts in California and the
 26   rest of the US to render the exercise of jurisdiction by this Court permissible.
 27
 28
 29                                             7
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 8 of 27 Page ID #:8




  1   30.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) (2) and (c)
  2   because a substantial part of the events or omissions giving rise to Named
  3   Plaintiffs’ and Class Members’ claims occurred in this District.
  4   31.   All conditions precedent to the filing of this lawsuit have been met and/or
  5   waived by the conduct of Defendants.
  6
  7                      GENERAL ALLEGATIONS
  8                        The Outbreak of COVID-19
  9
 10   32.   According to the US Center for Disease Control (“CDC”), as of March 22,
 11   2020, there are over 330,000 confirmed worldwide cases, over 14,000 deaths, and
 12   an exponentially large quantity of undiagnosed cases. These numbers are expected
 13   to increase exponentially in the coming weeks and months.
 14   33.   According to the CDC as of April 6, 2020, over 330,891 confirmed cases in
 15   the US and over 74,564 deaths. In the state of California alone there are over
 16   14,336 COVID-19 related illnesses and 343 deaths. These numbers are expected to
 17   rise exponentially in the coming hours, days and weeks as more people get tested
 18   in the US.
 19   34.   Over 1 Million US “small businesses” have been forced to close or have
 20   been forced to substantially reduce their operations. These numbers are expected to
 21   rise as Governors, County Commissioners and City Mayors all over the US are
 22   ordering small Businesses to close or reduce their operations.
 23   35.   This “new” virus causes cold and flu like symptoms that often lead to
 24   pneumonia and severe respiratory distress that can be fatal. It is several times more
 25   deadly than the seasonal flu virus. Significantly, this “new” virus has already
 26   mutated several times. So, currently we have two strains of this virus- strain S and
 27   Stain L.
 28
 29                                             8
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 9 of 27 Page ID #:9




  1   36.     Between November 17, 2019 - when the first case of this new virus was first
  2   detected until February 11, 2020, when the WHO declared the COVID-19 outbreak
  3   a pandemic, the PRC and the other Defendants intentionally mislead the
  4   international community, including the named Plaintiffs, about the coronavirus and
  5   its devastating medical and economic effects. Moreover, the Defendants covered-
  6   up the severity of this heath pandemic. In order to effectuate this cover-up, it is
  7   believed that Defendants intimidated doctors, scientists, journalists, and lawyers
  8   and ordered the destruction of medical testing and data, which would have exposed
  9   Defendants’ attempted cover-up to the public. While Defendants took theses
 10   actions, the Defendants told the public that “everything was under control”. In
 11   truth, the medical crisis was out of control.
 12
 13           The Effects of the COVID-19 Outbreak and China’s Role
 14
 15   37.     Because of the rising threats, the United States has barred plane travel from
 16   China, the European Union, and most countries in the world. The New York Stock
 17   Exchange has suffered its worst losses since the great depression. US stocks have
 18   lost almost 28% of their value, resulting in almost 5 Trillion Dollars in lost wealth.
 19   Conventions, functions and events have been cancelled. The playing seasons for all
 20   professional sports in the US have been suspended indefinitely. Hotels and casinos
 21   in most states, including in California, have been closed. Shows and cinemas have
 22   been closed. Many restaurants have been closed. Tourism has been decimated.
 23   Millions of small businesses are closed. For the businesses that remain open, many
 24   of them cannot get supplies or equipment, and/or they have few customers. Many
 25   supplies like toilet paper, hand sanitizers, face masks, and medicines are difficult to
 26   find.
 27   38.     The PRC and other Defendants, are part of a totalitarian governmental
 28   system. Part of this system involves exaggerating good news, while suppressing
 29                                              9
 30
 31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 10 of 27 Page ID #:10




   1   bad news. The discovery of a “new” contagious and deadly virus that started in
   2   Wuhan, China was bad news. International treaties, agreements and common
   3   decency required the PRC and the other defendants to inform the international
   4   community shortly after November 17, 2019 about this “new” dangerous,
   5   contagious and deadly virus. They did not. Instead, they engaged in a campaign of
   6   falsehoods, misinformation, cover-up and destruction of evidence.
   7   39.   The PRC and the other Defendants failed to timely report the outbreak,
   8   under reported the severity of the virus, underreported the deaths caused by
   9   COVID-19, and failed to contain the outbreak despite knowing the seriousness of
  10   the situation.
  11   40.   President Trump issued an Executive Order banning “banning foreign
  12   nationals other than the immediate family of US citizens and permanent residents
  13   who have travelled in China in the past 14 days” from entering the US effective
  14   February 2, 2020. However, the PRC and Defendants, from November 17, 2019 to
  15   February 2, 2020, allowed thousands of people from Wuhan to travel to the US,
  16   although they knew, or should have known, that there was a high likelihood that
  17   many of these people carried the very contagious “new” virus and would
  18   contaminate many people living in the US.
  19   41.   The Defendants also committed the following acts and omissions:
  20   a.    People in Wuhan started to die from the virus in December, 2019 and the
  21   Defendants suppressed and/or under-reported this information;
  22   b.    On December 27, 2019, Dr. Zhang Jixian, at the Hubei Provincial Hospital
  23   of Integrated Chinese and Western Medicine, sounded the alarm about a “new’
  24   disease that had already affected 180 patients, and the Defendants suppressed this
  25   information;
  26   c.    From December 26-30, 2019, the first evidence of the new virus was
  27   revealed through Wuhan patient data, which had been sent to multiple Chinese
  28   genomics companies. During this time period, the Hubei Health Commission
  29                                           10
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 11 of 27 Page ID #:11




   1   ordered one of the genomics companies to stop testing on the new virus and to
   2   destroy all the data. Simultaneously, the Defendants pressured the press not to
   3   report these facts;
   4   d.    On December 30, 2020, Dr. Li Wenliang (“Dr. Li”) sent a message to his
   5   former classmates about a “new” virus infecting Wuhan residents and urged them
   6   to be careful.
   7   e.    On December 31, 2019, which was almost 1 1/2 months after the first
   8   reported case, Chinese officials finally alerted the WHO about pneumonia with an
   9   “unknown cause” affecting the health of people in Wuhan. This disclosure was
  10   misleading because the destroyed data showed that the real cause was a newly
  11   discovered virus and it was far too late;
  12   f.    On December 31, 2019, the Chinese Internet authorities started to censor all
  13   social media references to this new disease and the government’s response;
  14   g.    On December 31, 2019, the Wuhan seafood market, where the virus
  15   allegedly first broke out, was finally closed. Under the guise of “disinfecting” the
  16   area, governmental authorities intentionally failed to have doctors inspect the area
  17   and failed to swab individual animal cages or to draw blood from the workers in
  18   order to determine the “real” source of the virus;
  19   h.    On January 1, 2020, eight doctors, including Dr. Li, who had been disclosing
  20   the “new” virus, were detained and questioned by the police, who condemned them
  21   for “making false statements on the internet” about a new virus;
  22   i.    On January 3, 2020, China’s National Health Commission issued a gag order
  23   on matters regarding the “new” virus, and ordered pneumonia samples from
  24   affected people to be moved to designated facilities or destroyed. The same
  25   Commission ordered medical institutions not to publish anything about this
  26   “unknown disease”;
  27
  28
  29                                               11
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 12 of 27 Page ID #:12




   1   j.    On January 5, 2020, Professor Zhang Yongzhen of the Shanghai Public
   2   Health Clinical Center provided the genomic sequence of the “new” virus to
   3   Chinese authorities
   4   k.      On January 9, 2020, the WHO released a statement about the cluster of
   5   pneumonia cases in Wuhan, suggesting the cases were attributable to a new
   6   coronavirus, because they ruled out SARS, MERS, influenza, bird flu, and other
   7   known pathogens;
   8   l.    On January 9, 2020, after being outed by the WHO, the Defendants finally
   9   announced the first “official death” of a coronavirus patient and that 59 additional
  10   people had coronavirus in Wuhan;
  11   m.    On January 10, 2020, the Defendants’ agent and health expert, Wang
  12   Guangfa, told the Chinese state’s China Central Television that the pneumonia was
  13   “under control” and downplayed the virus as a “mild condition”;
  14   n.    On January 14, 2020, the WHO disclosed that there may have been human
  15   to human transmission of the “new” virus;
  16   o.    On January 14, 2020, Chinese police started detaining journalists trying to
  17   report the outbreak at the Wuhan Jinyintan Hospital. These journalists were also
  18   forced to delete any footages taken, and they were forced to give their phones to
  19   the police;
  20   p.    On January 15, 2020, Li Qun, the head of the Chinese CDC (Center for
  21   Disease Control) mislead the public by stating that the risk of human to human
  22   transmission “was low”;
  23   q.    On January 18, 2020, despite the known COVID-19 crisis and its high level
  24   of contamination, the City of Wuhan held a “potluck” banquet for 40,000 people to
  25   try and break a world record;
  26   r.    On January 20, 2020, Dr. Zhong Nanshan, a top Chinese doctor who
  27   previously helped fight the SARS epidemic, stated during a television interview
  28   that COVID-19 was spreading from person to person. This same doctor later stated
  29                                            12
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 13 of 27 Page ID #:13




   1   that if the Defendant PRC had acted in December 2019 or early January 2020 to
   2   contain the virus, “the number of sick would have been greatly reduced”;
   3   s.    On January 20, 2020, the Mayor of Wuhan Zhou Xianwang admitted that
   4   Beijing’s rules kept him from disclosing information about COVID-19. Therefore,
   5   the Defendants’ failure to be transparent with the public, and failure to confront the
   6   COVID-19 crisis by ordering a quarantine for almost two months, was central to a
   7   pandemic occurring because the infection spread in an exponential manner.
   8   According to scientists almost 99% of the world’s infections could have been
   9   avoided if the Defendants had acted properly in early December, 2019;
  10   t.       On January 22, 2020, the President of PRC Xi Jinping stated that he had
  11   ordered local officials to contain the virus as early as January 3, 2020. However,
  12   President Jinping’s position on January 22, 2020 is directly contradicted by the
  13   statements of the local Wuhan governmental officials;
  14   u.    On January 23, 2020, the City of Wuhan was ordered locked down.
  15   However, 5 million people had already left the city without being screened by that
  16   time, and nobody knows where these 5 million people travelled to;
  17   v.    On January 30, 2020, the first person to person case in the US is reported.
  18   This involved the husband of a Chicago woman who brought the infection back
  19   from Wuhan, China;
  20   w.    On February 6, 2020, to further control the narrative of “everything is under
  21   control”, President Jinping orders China’s Internet watch dog to further control
  22   social media platforms. On that same day, journalist and attorney Chen Qiushi,
  23   disappeared in Wuhan after posting footage from overcrowded hospitals and
  24   panicking families;
  25   x.    On February 7, 2020, Dr. Li Wenliang, who was one of the first whistle
  26   blowers regarding CORVID-19, died. The PRC disclosed that Dr. Wenliang
  27   allegedly died after contracting coronavirus from a patient that he was treating.
  28
  29                                            13
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 14 of 27 Page ID #:14




   1   Several civil rights groups have alleged that Dr. Wenliang was killed in order to
   2   silence him;
   3   y.    On February 9, 2020, journalist Fang Bin mysteriously disappeared after
   4   posting videos about the CORVID-19 crisis in Wuhan.
   5   z.    On February 15, 2020, President Jinping further tightened control over the
   6   internet. On that same day Chinese activist Xu Zhiyong was arrested for writing an
   7   essay that called upon President Jinping to resign for his poor handling of the
   8   coronavirus pandemic;
   9   aa.   On February 16, 2020, Chinese Professor Xu Zhangrun was arrested and
  10   banned from using the internet after he published an article stating that: “That the
  11   coronavirus epidemic has revealed the rotten core of Chinese governance”;
  12   bb.   On March 11, 2020, the WHO declared that CORVID- 19 was a pandemic
  13   after it had spread to over 100 countries;
  14   cc.     On March 14, 2020, another Chinese reporter, Ren Zhiqiang, disappeared
  15   after he criticized President Jinping’s handling of the coronavirus epidemic;
  16   dd.   On March 17, 2020, the PRC ordered journalists from the New York Times,
  17   Wall Street Journal and Washington Post to leave the country after they continued
  18   to report the out of control pandemic in China and that country’s citizens’
  19   complaints;
  20   ee.   On March 19, 2020, after there was wide spread unrest in the PRC, the
  21   government publically announced that the Wuhan police had acted improperly
  22   when they had previously stated that whistle blower Dr. Li Wenliang was
  23   “spreading rumors” about the coronavirus in early January, 2020. However, even
  24   this ‘admission’ was misleading because Dr. Wenliang first complained in late
  25   December, 2019 and his statements pertained to the existence of a “new” and
  26   deadly virus; and
  27   ff.   As of March 22, 2020, the PRC’s narrative is that the pandemic is under
  28   control in China and there are very few new deaths in China related to COVID-19.
  29                                                14
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 15 of 27 Page ID #:15




   1   However, this PRC narrative is contradicted by Chinese Billionaire Guo Wengui
   2   who has stated that the Chinese government continues to underreport illnesses and
   3   deaths because they are currently using portable incubators to cremate up to 1,200
   4   bodies a day. Significantly, Mr. Wengui’s claims are supported by many scientists,
   5   who seriously doubt that the PRC, which has over 1.3 Billion people, and had over
   6   100,000 infected people only a few weeks ago, suddenly experienced a miracle
   7   that has resulted in “no new deaths”.
   8   42.   It is reported that there are only two known Chinese government bio-weapon
   9   research labs in the PRC and one of them — the National Biosafety Laboratory at
  10   the Wuhan Institute of Virology — is located in Wuhan, and is close in proximity
  11   to the Human Seafood Wholesale Market, where COVID-19 allegedly originated.
  12   This lab is considered China’s only “level 4” microbiology lab – meaning it deals
  13   with the deadliest viruses. A plausible alternative theory is that COVID-19 escaped
  14   from the Wuhan lab because of lax controls, or that Chinese researchers sold lab
  15   animals to the marketplace in question, something researchers have been known to
  16   do in China, instead of cremating them as PRC law requires.
  17
  18   43.      The Defendants’ conduct has set off an unprecedented world-wide
  19   pandemic which has caused panic, illnesses, deaths, and a global recession
  20   financial meltdown that will result in a global recession worse than the great
  21   depression. This global recession will also impact the US and the Plaintiff Class
  22   Members.
  23   44.   The Defendants’ conduct and misconduct has been egregious, contrary to the
  24   precepts of humanity, and/or is prohibited by the internal laws of the PRC and its
  25   provincial and municipal governments, and/or international laws and treaties.
  26   45.   Because of the Defendants’ conduct and misconduct, as described herein,
  27   the Named Plaintiffs and Class Members, have sustained, and they will continue to
  28   sustain, substantial damages, including monetary loss in the trillions of dollars.
  29                                             15
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 16 of 27 Page ID #:16




   1   46.   This pandemic has already adversely affected the Plaintiffs and Class
   2   Plaintiffs in the United States, including in the State of California.
   3   47.   All condition precedents to the filing of this class action lawsuit has been
   4   satisfied, met, and/or waived.
   5
   6                       CLASS ACTION ALLEGTIONS
   7
   8   48.   The Named Plaintiffs assert National and California Non-Commercial Tort
   9   Classes against Defendants pursuant to Rules 23(a), (b) (1), (b) (2), (b) (3) and/or
  10   23(c)(4) of the Federal Rules of Civil Procedure, on behalf of themselves and all
  11   those similarly situated. The Named Plaintiffs and Class Plaintiffs define the
  12   National Non-Commercial Tort Class as follows:
  13   All small businesses in the United States, including the State of California, which
  14   have sustained, among other things, financial/monetary damages and/or losses
  15   related to the outbreak of the COVID-19 virus.
  16   49.   The Named Plaintiffs further assert National and California Commercial
  17   Classes, pursuant to Rules 23(a), (b) (1), (b) (2), (b) (3) and/or 23(c) (4) of the
  18   Federal Rules of Civil Procedure, on behalf of themselves and all those similarly
  19   situated. The Named Plaintiffs and Class Plaintiffs define the National Commercial
  20   Class as follows:
  21   All small businesses in the United States, including the State of California, which
  22   sustained, among other things, financial/monetary damages and/or losses related to
  23   the outbreak of the COVID-19.
  24   50.   Excluded from the Class are the following: (1) the Defendants, and any
  25   parent, subsidiary or affiliate organizations, and the officers, directors, agents,
  26   servants, or employees of same, and the members of the immediate family of any
  27   such person; (2) all small businesses in the US who timely opt out of this
  28   proceeding; (3) all small businesses that have been given valid releases releasing
  29                                              16
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 17 of 27 Page ID #:17




   1   Defendants from the claims asserted in this Class Action Complaint; (4) all persons
   2   who, prior to the filing of this Complaint, have filed a non - class action claim
   3   against the Defendants (or any of them) for the claims asserted in this Complaint;
   4   and (5) the judge(s) to whom this case is assigned, their employees and clerks, and
   5   immediate family members.
   6   51.   The Class is sufficiently numerous, and as a result, the joinder of all
   7   members of the Class in a single action is impracticable. There are over 32 Million
   8   Small Businesses in the US, and a substantial majority of these small businesses
   9   and any of their affiliated entities, have been, or will be affected financially, in the
  10   immediate future by Defendants’ wrongful conduct.
  11   52.   There are numerous common questions of law and fact that predominate
  12   over any questions affecting only individual members of the Class. Among these
  13   common questions of law and fact are the following:
  14   a.    Whether Defendants’ conduct was negligent and/or reckless;
  15   b.    Whether Defendants’ conduct was clearly contrary to the precepts of
  16   humanity;
  17   c.    Whether Defendants’ conduct violated established laws within the PRC;
  18   d.    Whether the PRC’s bio-weapons labs are ultra-hazardous activities, and
  19   caused the release of the virus;
  20   e.    Whether the PRC violated the rules and regulations of the WHO; and
  21   f.    Whether the PRC engaged in an intentional cover-up in order for the
  22   international community and the Plaintiff Class not to discover what was taking
  23   place with the COVID-19 pandemic.
  24   53.   The claims of the Named Plaintiffs are typical of the claims of each member
  25   of the Class in that, among other issues:
  26   a.    The Named Plaintiffs’ claims arise from the same course of conduct of
  27   Defendants giving rise to the claims of other Class Members;
  28
  29                                               17
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 18 of 27 Page ID #:18




   1   b.     The claims of the Named Plaintiffs and each member of the Class are based
   2   upon the same legal theories;
   3   c.     The Named Plaintiffs and each member of the Class have an interest in
   4   prevailing on the same legal claims;
   5   d.     The types of financial damages incurred by the Named Plaintiffs are similar
   6   to those incurred by the other Class Members; and
   7   e.     The defenses asserted by Defendants will be very similar, if not identical, as
   8   to all Named Plaintiffs and Class Members.
   9   54.    The Named Plaintiffs are adequate representatives of the Class in which they
  10   participate because, together with their legal counsel, each will fairly and
  11   adequately protect the interests of the Class. Named Plaintiffs and all Class
  12   Members have a similar, if not identical interest in obtaining the relief sought.
  13   Proof of the claims of the Named Plaintiffs will also establish the claims of the
  14   Class. Named Plaintiffs are not subject to any unique defenses. Named Plaintiffs
  15   have no known conflict with the Class and are committed to the vigorous
  16   prosecution of this action.
  17   55.    The undersigned counsel are competent counsel experienced in class action
  18   litigation, mass torts, and complex litigation involving such widespread harm.
  19   Counsel will fairly and adequately protect the interests of the Class.
  20   56.    The various claims asserted in this action are certifiable under the provisions
  21   of Federal Rules of Civil Procedure 23(b)(1) because prosecuting separate actions
  22   by or against individual Class Members would create a risk of inconsistent or
  23   varying adjudications with respect to individual Class Members that would
  24   establish incompatible standards of conduct for the party opposing the Classes, or
  25   adjudications with respect to individual Class Members that, as a practical matter,
  26   would be dispositive of the interests of the other Class Members who are not
  27   parties to the individual adjudications, or would substantially impair or impede
  28   their ability to protect their interests.
  29                                               18
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 19 of 27 Page ID #:19




   1   57.      Plaintiffs’ legal claims are properly certified pursuant to Rule 23(b) (3) in
   2   that: (1) a class action is superior in this case to other methods of dispute
   3   resolution; (2) the Class Members have an interest in class adjudication rather than
   4   individual adjudication because of their overlapping rights; (3) it is highly
   5   desirable to concentrate the resolution of these claims in this single forum because
   6   it would be difficult and highly unlikely that the affected Class Members would
   7   protect their rights on their own without this class action case; (4) the disparity
   8   between the resources of Defendants and Class Members would make prosecution
   9   of individual actions a financial hardship on Class Members; (5) the prosecution of
  10   separate actions by individual Class Members, or the individual joinder of all Class
  11   Members is impractical and would create a massive and unnecessary burden on the
  12   Court’s resources; and (6) Management of the class will be efficient and far
  13   superior to the management of individual lawsuits. Moreover, currently, the
  14   undersigned counsel is unaware of any other pending litigation regarding this
  15   controversy with respect to the specific small business claims asserted in this case.
  16   58.     The issues particularly common to the Class Members’ claims, some of
  17   which are identified above, are alternatively certifiable pursuant to Fed. R. Civ. P.
  18   23(c) (4), as resolution of these issues would materially advance the litigation, and
  19   class resolution of these issues is superior to repeated litigation of these issues in
  20   separate trials.
  21   59.     The Named Plaintiffs have retained the below counsel to represent them in
  22   this lawsuit, and are obligated to pay said counsel reasonable attorneys’ fees
  23   provided recovery is obtained.
  24   /////
  25   /////
  26   /////
  27   /////
  28   /////
  29                                              19
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 20 of 27 Page ID #:20




   1                            COUNT I – NEGLIGENCE
   2        (Named Plaintiffs and each Class Member; Against all Defendants)
   3
   4   The Named Plaintiffs adopt, incorporate by reference, and restate the foregoing
   5   allegations in paragraphs 1 through 59, as if fully set forth herein, and further
   6   allege:
   7   60.        Defendants owed a duty to small businesses in the United States and in
   8   the of California, including the Named Plaintiffs and the Class Members, to not act
   9   negligently in their management and handling of the COVID-19 outbreak, so that
  10   COVID-19 would not unreasonably spread as it did to the United States, including
  11   the States of California.
  12   61.     Defendants breached their duty to Plaintiffs and the Class Members, by,
  13   among other things:
  14   a.      Failing to admit their knowledge of the dangers of the virus, its lethalness,
  15   and the ease of human to human transmission;
  16   b.      Failing to contain the virus in its early stages when they knew, or should
  17   have known, of its dangers and ease of transmission;
  18   c.      Failing to contain the virus more quickly when the spread was apparent;
  19   d.      Failing to restrict public gatherings of more than 40,000 Wuhan families
  20   when they knew, or should have known, of the dangers of the virus and ease of
  21   transmission;
  22   e.      Failure of the governmental entities to adequately and reasonably supervise
  23   the outbreak and contain its effects after the medical community warned them
  24   about these dangers;
  25   f.      Failing to provide adequate and reasonable warnings to Plaintiffs and the
  26   Class Members when they knew or should have known of the dangers described
  27   herein;
  28
  29                                              20
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 21 of 27 Page ID #:21




   1   g.      Disseminating materials and statements that provided wrong information to
   2   people within and outside China;
   3   h.      Destroying scientific evidence and data, so the Plaintiffs and the Plaintiff
   4   class members could not know or learn about what was really occurring in China;
   5   i.      Disseminating false information to the US, which made it impossible to
   6   know or learn what was really taking place in China with COVID-19; and
   7   j.      Engaging in a cover-up regarding the severity of the COVID-19 pandemic,
   8   which made it impossible for the US and the Plaintiffs to know, or learn, what was
   9   really occurring in China, and how this could affect their businesses.
  10   62.     But for Defendants’ wrongful and negligent duties owed to Plaintiffs and
  11   Class Members, Plaintiffs’ and Class Members’ business would not have been
  12   harmed.
  13   63.     There is a temporal and close causal connection between Defendants’
  14   actions described herein and the harm suffered, or the risk of imminent harm
  15   suffered by Plaintiffs and the Class.
  16   64.     Defendants knew or should have known that their actions, described herein,
  17   would cause global harm to businesses, including to Plaintiffs and Class Members
  18   and that the risk of such harm was highly likely. Defendants acted in conscious
  19   disregard of such foreseeable risk. Defendants’ actions in engaging in the above-
  20   named unlawful practices and acts were negligent, knowing and willful, and/or
  21   wanton and reckless with respect to the rights of Plaintiffs and Class Members
  22   warranting the imposition of exemplary or punitive damages against Defendants.
  23   65.     As a direct and proximate result of Defendants’ breaches as described
  24   herein, Plaintiffs and the Class Members sustained hundreds of Billions or
  25   Trillions of dollars in financial damages and/or economic loses, and seek actual,
  26   special, exemplary, punitive and compensatory damages.
  27   /////
  28   /////
  29                                              21
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 22 of 27 Page ID #:22




   1           COUNT II – STRICT LIABILITY FOR CONDUCTING
   2                      ULTRAHAZARDOUS ACTIVITY
   3     (Named Plaintiffs and each Class Member; Against all Defendants)
   4
   5   Named Plaintiffs and Plaintiff Class Members adopt, incorporate by reference, and
   6   restate the foregoing allegations in paragraphs 1 through 65, as if fully set forth
   7   herein, and further allege:
   8   66.   Upon information and belief, the only two registered bio-weapons
   9   laboratories in the PRC are located in the City of Wuhan, and one of them, the
  10   National Biosafety Laboratory at the Wuhan Institute of Virology, is the only
  11   declared site in China capable of working with deadly viruses, and handles,
  12   according to various press accounts, covert military applications of viruses.
  13   67.     In February, 2020 after the PRC’s President Xi Jinping finally began
  14   speaking openly about the outbreak and its spread, it was reported by the media
  15   that the Chinese Ministry of Science and Technology released a new directive
  16   titled: “Instructions on strengthening biosecurity management in microbiology labs
  17   that handle advanced viruses like the novel coronavirus.” Clearly, Defendants
  18   knew or should have known about containment issues within their microbiology
  19   labs, such as the ones operating in Wuhan, and that those labs handling viruses
  20   such as COVID-19.
  21   68.   The Wuhan laboratories are in close proximity to the “wild animal”
  22   marketplace where COVID-19 is alleged to have originated.
  23   69.   Furthermore, it has been reported in the media that some Chinese
  24   researchers are in the habit of selling their laboratory animals to street vendors
  25   after they have finished experimenting on them, instead of properly disposing of
  26   infected animals by cremation, as the law requires.
  27
  28
  29                                             22
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 23 of 27 Page ID #:23




   1   70.    The conduct of Defendants in connection with activities at the National
   2   Biosafety Laboratory constitutes an ultra-hazardous activity under US and
   3   California law because:
   4   a.     The conduct necessarily involves a risk of serious harm to the person, land,
   5   property or chattels of others which cannot be eliminated by the exercise of the
   6   utmost care;
   7   b.     The activities at the lab are not a matter of common usage; and
   8   c.     The activity is not of substantial value to any community.
   9   71.    The harms alleged herein are the result of Defendants’ ultra-hazardous
  10   activity.
  11   72.    The harms suffered by the Plaintiffs and the Class Members are within the
  12   abnormal risk of harm posed by Defendants’ ultra-hazardous activity.
  13   73.    By conducting this ultra-hazardous activity, the Defendants’ acts and
  14   omissions demonstrate a conscious disregard or indifference to the rights, welfare,
  15   safety, and property rights of Plaintiffs and the Class Members.
  16   74.    But for Defendants’ wrongful and negligent duties owed to Plaintiffs and
  17   Class Members, Plaintiffs’ and Class Members’ business would not have been
  18   harmed.
  19   75.         There is a temporal and close causal connection between Defendants’
  20   actions described herein and the harm suffered, or the risk of imminent harm
  21   suffered by Plaintiffs and the Class.
  22   76.    Defendants knew or should have known that their actions, described herein,
  23   would cause global harm to businesses, including to Plaintiffs and Class Members
  24   and that the risk of such harm was highly likely. Defendants acted in conscious
  25   disregard of such foreseeable risk. Defendants’ actions in engaging in the above-
  26   named unlawful practices and acts were negligent, knowing and willful, and/or
  27   wanton and reckless with respect to the rights of Plaintiffs and Class Members
  28   warranting the imposition of exemplary or punitive damages against Defendants.
  29                                             23
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 24 of 27 Page ID #:24




   1   77.   As a direct and proximate result of Defendants’ ultra-hazardous activity, as
   2   described herein, the Plaintiffs and the Class Members have been injured and
   3   harmed, and have suffered damages and economic loses, and seek actual, special,
   4   exemplary, punitive and compensatory damages.
   5   78.   Because the Defendants engaged in ultra-hazardous activity that caused
   6   hundreds of Billions or Trillions of dollars in damages to Plaintiffs and the Class
   7   Members, Defendants are strictly liable to them for their damages.
   8
   9                       COUNT III – PUBLIC NUISANCE
  10         (Named Plaintiffs and each Class Member Against all Defendants).
  11
  12   The Named Plaintiffs adopt, incorporate by reference, and restate the foregoing
  13   allegations in paragraphs 1 through 78, as if fully set forth herein, and further
  14   allege:
  15   79.   Defendants, and more specifically the PRC, Hubei Province and the City of
  16   Wuhan, had a duty to the public at large, including Named Plaintiffs and members
  17   of the class, not to use the property where the Wuhan Institute of Virology is
  18   located, and/or create a condition that harms public health.
  19   80.   Defendants, and more specifically the PRC, Hubei Province and the City of
  20   Wuhan, had a duty to the public at large, including Named Plaintiffs and members
  21   of the classes, not to use the city and province as, essentially a giant Petri dish,
  22   continuing to conduct extraordinarily large public gatherings, knowing of the
  23   dangers of the virus and the ease of transmission.
  24   81.       Defendants, and more specifically the PRC, Hubei Province and the City
  25   of Wuhan, breached that duty through the conduct described herein, including by
  26   allowing COVID-19 to escape into Wuhan and/or flourish in Wuhan and Hubei,
  27   and thereby become a pandemic.
  28
  29                                              24
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 25 of 27 Page ID #:25




   1    82.   Defendants’ conduct has created a nuisance that violated rights, subverted
   2   public order in the United States and California, is indecent and immoral, and has
   3   caused annoyance, inconvenience and damage to the public, including the small
   4   businesses operated by the Named Plaintiffs and the members of the classes.
   5   83.    The Defendants’ conduct and created nuisance has resulted in unreasonable
   6   injury to Plaintiffs and the Class Members.
   7   84.    But for Defendants’ wrongful and negligent duties owed to Plaintiffs and
   8   Class Members, Plaintiffs’ and Class Members’ business would not have been
   9   harmed.
  10   85.    There is a temporal and close causal connection between Defendants’
  11   actions described herein and the harm suffered, or the risk of imminent harm
  12   suffered by Plaintiffs and the Class.
  13   86.    Defendants knew or should have known that their actions, described herein,
  14   would cause global harm to businesses, including to Plaintiffs and Class Members
  15   and that the risk of such harm was highly likely. Defendants acted in conscious
  16   disregard of such foreseeable risk. Defendants’ actions in engaging in the above-
  17   named unlawful practices and acts were negligent, knowing and willful, and/or
  18   wanton and reckless with respect to the rights of Plaintiffs and Class Members
  19   warranting the imposition of exemplary or punitive damages against Defendants.
  20   87.    As a direct and proximate result of Defendants’ nuisance, Plaintiffs and the
  21   Class Members will continue to suffer harms in the form of lost revenue and lost
  22   profits, and such harms will require ongoing future abatement if Plaintiffs’ and the
  23   Class Members’ businesses are to be operational, functional, and profitable.
  24   88.    As a direct and proximate result of Defendants’ nuisance, as described
  25   herein, Plaintiffs and the Class Members have been injured and harmed, and have
  26   sustained financial damages and economic loses, and seek actual, special,
  27   exemplary, punitive and compensatory damages.
  28
  29                                            25
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 26 of 27 Page ID #:26




   1                             PRAYER FOR RELIEF
   2
   3   WHEREFORE, the Named Plaintiffs, CARDIFF PRESTIGE PROPERTY,
   4   INCORPORATED, a California corporation, FIRST PREMIER X, a California
   5   limited liability company, LITTLE SAIGON CHAMBER OF COMMERCE,
   6   LLC, a California limited liability company, and VIETNAMESE AMERICAN
   7   CULTURE AND EDUCATION FOUNDATION (“VACEF”), a California
   8   corporation, on behalf of themselves and as class representatives for all those
   9   similarly situated, demand judgment against Defendants, and pray for the
  10   following relief :
  11   a.    Certification of the Class under Federal Rule of Civil Procedure 23 and
  12   appointment of Plaintiffs as representatives of the respective Class and their
  13   undersigned counsel as Class counsel;
  14   b.    An order requiring that Defendants pay compensatory and other damages to
  15   Plaintiffs and the Class Members, for their economic and non-economic damages
  16   and losses identified herein, to the full extent permitted by the law, but no less than
  17   $8,000,000,000,000.00 dollars;
  18   c.    An order awarding all damages allowed by any governing statutes or other
  19   governing law;
  20   d.    An order awarding exemplary or punitive damages related to Defendants’
  21   fraudulent, extreme, outrageous, malicious, oppressive conduct that was performed
  22   in conscious disregard of the health and safety of American citizens and California
  23   residents.
  24   d.    Statutory pre-judgment and post-judgment interest on any amounts awarded;
  25   e.    Costs and expenses in this litigation, including, but not limited to, expert
  26   fees, filing fees, and reasonable attorneys’ fees; and
  27   f.    Such other relief as this Court deems just and proper.
  28
  29                                             26
  30
  31
Case 8:20-cv-00683-DOC-JDE Document 1 Filed 04/08/20 Page 27 of 27 Page ID #:27




   1                          DEMAND FOR JURY TRIAL
   2
   3   The Named Plaintiffs, on their own behalf and on behalf the Class Members,
   4   demand a trial by jury on all issues so triable.
   5
   6   Dated this 6th day of April, 2020.
   7
   8
   9
  10   /s/ HOANG HUY TU, ESQ.
  11
  12   The Tu Firm, APLC
  13   10810 Warner Avenue, Ste. 12
  14   Fountain Valley, CA 92708
  15   Tel.: (714) 636-6030
  16   Fax.: (714) 636-6048
  17   ttflawyers@gmail.com
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
  29                                             27
  30
  31
